DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed March 30, 2021, which amends claims 1 and 3 and cancels claim 8. Claims 1, 3, and 10-13 are pending.

Response to Amendment
Applicant’s amendment of the claims, filed March 30, 2021, caused the withdrawal of the rejection of claim 8 under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 102276514) in view of Wang et al. (Dyes and Pigments 2015, 114, 222-230) as set forth in the Office action mailed December 31, 2020. The applicant cancels claim 8; therefore, the claim is no longer pending.

Response to Arguments
Applicant's arguments filed March 30, 2021 have been fully considered but they are not persuasive.
Regarding the applicant’s argument that the applicant’s claimed compounds are positional isomers of the compounds taught in the prior art and the isomers would not act in the same manner as the structure of the compounds are different, the Office points out that the applicant has not provided any evidence or data showing that the compounds do no act in a similar manner. 
The Office points out that sections 2144.09 I and II of the MPEP state " A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08, paragraph II.A.4.(c).” and “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious). 
Isomers having the same empirical formula but different structures are not necessarily considered equivalent by chemists skilled in the art and therefore are not necessarily suggestive of each other. Ex parte Mowry, 91 USPQ 219 (Bd. App. 1950) (claimed cyclohexylstyrene not prima facie obvious over prior art isohexylstyrene). Similarly, homologs which are far removed from adjacent homologs may not be 
Homology and isomerism involve close structural similarity which must be considered with all other relevant facts in determining the issue of obviousness. In re Mills, 281 F.2d 218, 126 USPQ 513 (CCPA 1960); In re Wiechert, 370 F.2d 927, 152 USPQ 247 (CCPA 1967). Homology should not be automatically equated with prima facie obviousness because the claimed invention and the prior art must each be viewed “as a whole.” In re Langer, 465 F.2d 896, 175 USPQ 169 (CCPA 1972) (Claims to a polymerization process using a sterically hindered amine were held unobvious over a similar prior art process because the prior art disclosed a large number of unhindered amines and only one sterically hindered amine (which differed from a claimed amine by 3 carbon atoms), and therefore the reference as a whole did not apprise the ordinary artisan of the significance of hindered amines as a class.).”
One of ordinary skill in the art would expect the positional isomers to act in a similar manner. Although the structure of the compounds are different the over structure of the compounds are similar to each other would have similar properties. The applicant has not provided any evidence that the compounds do not have similar properties and would not act in a similar manner. The applicant’s argument is not persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 102276514) (hereafter “Chen”), where a machine translation is used as the English equivalent, in view of Wang et al. (Dyes and Pigments 2015, 114, 222-230) (hereafter “Wang”).
Regarding claims 1 and 10, Chen teaches an electroluminescent device comprising an anode, a hole injection layer (7 nm), a hole transporting layer (70 nm), an exciton blocking layer (5 nm), a light emitting layer (40 nm), an electron transporting layer (40 nm), an electron injection layer (1 nm), and a cathode (page 6 of the machine translation). Chen teaches that the light emitting layer comprises a host and phosphorescent dopant (page 6 of the machine translation). Chen teaches that the phosphorescent dopant can be FIrpic (page 6 of the machine translation). Chen teaches that the host material is derived from the following formula I, 
    PNG
    media_image1.png
    155
    231
    media_image1.png
    Greyscale
, where R1 and R2 can be 
    PNG
    media_image2.png
    79
    91
    media_image2.png
    Greyscale
 or 
    PNG
    media_image3.png
    118
    125
    media_image3.png
    Greyscale
 and R3 and R4 can be 
    PNG
    media_image4.png
    47
    64
    media_image4.png
    Greyscale
 (paragraphs [0008], [0009], [0032], [0033], [0035], and [0036] of the CN document and page 2 of the machine translation). Chen teaches a limited number of groups for R1-R4 (paragraphs [0008], [0009], [0032], [0033], [0035], and [0036] of the CN document and page 2 of the machine translation)
Chen does not specifically teach a compound where R1  is 
    PNG
    media_image2.png
    79
    91
    media_image2.png
    Greyscale
 and R2 is 
    PNG
    media_image5.png
    76
    71
    media_image5.png
    Greyscale
 and R3 and R4 joined to together to form a spirobifluorene group.
Wang teaches similar electroluminescent device (pages 227 and 228 paragraphs under the Heading 3.7 Electroluminescence and Scheme 2).  Wang teaches that the light emitting layer comprises a host and phosphorescent dopant (page 228 first paragraph).  Wang teaches that the phosphorescent dopant can be FIrpic (page 228 
    PNG
    media_image6.png
    77
    117
    media_image6.png
    Greyscale
, 
    PNG
    media_image6.png
    77
    117
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    229
    283
    media_image7.png
    Greyscale
, or 
    PNG
    media_image8.png
    229
    274
    media_image8.png
    Greyscale
 (page 225 Scheme 1 and page 228 first paragraph and Table 2). Wang teaches that the spirobifluorene compounds display better efficiency over the fluorene compounds and this could be due to the unbroken core and lead to a more twisted geometry and better carrier transporting characteristics (page 228 right column second to last paragraph).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to make a compound according to general formula I of Chen where R1 and R2 are 
    PNG
    media_image2.png
    79
    91
    media_image2.png
    Greyscale
 and R3 and R4 are 
    PNG
    media_image4.png
    47
    64
    media_image4.png
    Greyscale
. Chen teaches a limited number of groups for R1-R4; therefore, it would have been obvious to select the 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
. 
Furthermore, it would have been obvious to modify the compounds of Chen, so the fluorene compounds to modify to form spirobifluorene groups as taught by Wang. The motivation would have been to improve the efficiency of the device. This would lead to a compound with the following structure, 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
. 
The Office points out that sections 2144.09 I and II of the MPEP state " A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail 
Isomers having the same empirical formula but different structures are not necessarily considered equivalent by chemists skilled in the art and therefore are not necessarily suggestive of each other. Ex parte Mowry, 91 USPQ 219 (Bd. App. 1950) (claimed cyclohexylstyrene not prima facie obvious over prior art isohexylstyrene). Similarly, homologs which are far removed from adjacent homologs may not be expected to have similar properties. In re Mills, 281 F.2d 218, 126 USPQ 513 (CCPA 1960) (prior art disclosure of C8 to C12 alkyl sulfates was not sufficient to render prima facie obvious claimed C1 alkyl sulfate). 
Homology and isomerism involve close structural similarity which must be considered with all other relevant facts in determining the issue of obviousness. In re Mills, 281 F.2d 218, 126 USPQ 513 (CCPA 1960); In re Wiechert, 370 F.2d 927, 152 USPQ 247 (CCPA 1967). Homology should not be automatically equated with prima 
The  compound 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
 is a positional isomer of the applicant’s claimed formula I and the applicant has not provided any evidence that the applicant’s claimed formula I and the aforementioned compound do not act in a similar manner as applicant’s formula I. Applicant’s formula I would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed as the compound is a positional isomer of the above compound. One of ordinary skill in the art would expect the positional isomers to act in a similar manner as host materials for electroluminescent devices. 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 102276514) (hereafter “Chen”), where a machine translation is used as the  as applied to claims 1 and 10 above, and further in view of Sapochak et al. (US 2010/0213443) (hereafter “Sapochak”).
Regarding claim 3, Chen teaches that the host material is derived from the following formula I, 
    PNG
    media_image1.png
    155
    231
    media_image1.png
    Greyscale
, where R1 and R2 can be 
    PNG
    media_image2.png
    79
    91
    media_image2.png
    Greyscale
 or other electron transporting groups and R3 and R4 can be 
    PNG
    media_image4.png
    47
    64
    media_image4.png
    Greyscale
 or 
    PNG
    media_image11.png
    80
    96
    media_image11.png
    Greyscale
 (paragraphs [0008], [0009], [0032], [0033], [0035], and [0036] of the CN document and page 2 of the machine translation). Chen teaches a limited number of groups for R1-R4 (paragraphs [0008], [0009], [0032], [0033], [0035], and [0036] of the CN document and page 2 of the machine translation).
Chen in view of Wang does not teach where the electron transporting group is triphenylphosphine oxide.
Sapochak teaches host compounds for electroluminescent device that comprise both electron transporting group and electron transporting groups (paragraph [0013]). Sapochak teaches that the electron transporting group can be triphenylphosphine oxide (figures 3 and 4).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to substitute the electron transporting group in the compound of Chen in view of Wang does for a meta or ortho triphenylphosphine oxide .

Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 102276514) (hereafter “Chen”), where a machine translation is used as the English equivalent, in view of Wang et al. (Dyes and Pigments 2015, 114, 222-230) (hereafter “Wang”) as applied to claims 1, 8, and 10 above, and further in view of Mishima (US 2008/0187748) (hereafter “Mishima”).
Regarding claims 11-13, Chen in view of Wang does not teach where the light emitting layer is between 15 to 25 nm thick.
Mishima teaches having a light emitting layer with a thickness greater than 20 nm is undesirable because of an increase in drive voltage (paragraph [0055]).
It would have been obvious to one of the ordinary skill in the art at the time the invention was effectively filed to modify the device of Chen in view of Wang so the light emitting layer was 15-20nm in thickness as taught by Mishima. The motivation would have been to decrease the drive voltage of the device.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW K BOHATY whose telephone number is (571)270-1148.  The examiner can normally be reached on Monday 5-6pm and 8-10pm, Tuesday and Wednesday 5:30am-12 pm and 8-10pm, Thursday 5:30-12 pm, 1-2pm, and 8-10pm, and Friday 5:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571)272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW K BOHATY/Primary Examiner, Art Unit 1796